DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
The reference character “k” is not found in the specification (Fig 30).
The reference character “19'” should be included in the Reference List in the specification (Fig 10).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Applicant is reminded of the proper content of an abstract of the disclosure. Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Rib and foot region in the Reference List are labeled the same reference character “59” (Page 52).
Appropriate correction is required.

 
Claim Objections
Claims 1-3, 6-11, 16-17, 19, and 20 are objected to because of the following informalities:  
The phrase “air” should be changed to --the air-- to maintain consistency (Claim 1, Line 3; Claim 1, Line 7; Claim 2, Line 3; Claim 2, Line 5; Claim 3, Line 3; Claim 3, Line 19).
The phrase “substance” should be changed to --the substance-- to maintain consistency (Claim 1, Line 4; Claim 1, Line 22; Claim 1, Line 30; Claim 2, Line 4; Claim 3, Line 4; Claim 3, Line 18).
The phrase “forced flow” should be changed to --a forced flow-- to indicate this is the first time it is mentioned (Claim 1, Line 7).
The phrase “chambers” should be changed to --a plurality of chambers-- to maintain consistency (Claim 1, Line 14; Claim 1, Line 29; Claim 3, Line 10).
The phrase “a chamber” should be changed to --one of the plurality of chambers-- to maintain consistency (Claim 1, Line 22; Claim 3, Line 17).
The phrase “layers” should be changed to -the first layer and the second layer-- to maintain consistency (Claim 1, Line 25).
The phrase “a plurality of chambers” should be changed to --the plurality of chambers-- to maintain consistency (Claim 1, Line 27).
The phrase “to which a partial region is assigned in each case” should be changed to --to which a partial region is assigned to each of the plurality of chambers-- to correct the grammatical error (Claim 1, Lines 27-28).
The phrase “the chamber” should be changed to --the one of the plurality of chambers-- to maintain consistency (Claim 1, Line 32; Claim 1, Line 39; Claim 1, Line 40; Claim 1, Line 42).
The phrase “a chamber” should be changed to --the one of the plurality of chambers-- to maintain consistency (Claim 1, Line 35; Claim 3, Line 19).
The phrase “this chamber” should be changed to --the one of the plurality of chambers--to maintain consistency (Claim 1, Line 37).
The phrase “fastening edge, by means of which the pump wall is fastened to a housing of the device so as to form a seal” should be changed to --fastening edge that fastens the pump wall to a housing of the device so as to form a seal-- to correct the grammatical error (Claim 2, Lines 13-15).
The phrase “an air” should be changed to --the air-- to maintain consistency (Claim 3, Line 5).
The phrase “which had been located” should be changed to --which the receiving region had been located-- to maintain consistency (Claim 3, Line 26).
The phrase “preceding movement” should be changed to --gradual movement-- for consistency (Claim 3, Line 27).
The phrase “forms a movable part” should be changed to --the receiving region forms a movable part-- for consistency (Claim 3, Lines 27-28).
The phrase “a convex region” should be changed to --one of the several convex regions-- to maintain consistency (Claim 4, Lines 1-2; Claim 5, Lines 1-2).
The phrase “a convex region” should be changed to --the one of the several convex regions-- to maintain consistency (Claim 5, Line 4; Claim 6, Line 6; Claim 7, Lines 1-2; Claim 8, Lines 1-2; Claim 9, Line 3).
The phrase “a pumping process” should be changed to --the pumping process-- to maintain consistency (Claim 8, Lines 3-4).
The phrase “a device” should be changed to --the device-- to maintain consistency (Claim 10, Line 2).
The phrase “a seal” should be changed to --the seal-- to maintain consistency (Claim 10, Line 3; Claim 16, Lines 20-21).
The phrase “have different lengths” should be changed to --has different lengths-- to correct the grammatical error (Claim 11, Line 4).
 The phrase “the convex region” should be changed to --the one of the several convex regions-- to maintain consistency (Claim 11, Line 6).
The phrase “the larger length” should be changed to --a larger length-- to indicate this is a new length recited (Claim 11, Line 7).
The phrase “a device housing” should be changed to --the device housing-- to maintain consistency (Claim 16, Line 20).
The phrase “an air volume” should be changed to --the air volume-- to maintain consistency (Claim 16, Line 22).
The phrase “a narrow side” should be changed to --the narrow side-- to maintain consistency (Claim 16, Line 29).
The phrase “circular viewed” should be changed to --circularly viewed-- to correct the grammatical error (Claim 16, Line 34).
The phrase “pressure direction” should be changed to --a pressure direction-- since this is the first time it is mentioned (Claim 16, Line 34).
The phrase “a boundary wall, which also” should be changed to --a boundary wall that also-- (Claim 17, Lines 2-3).
The phrase “viewed in a circumferential direction” should be changed to --when viewed in the circumferential direction-- to maintain consistency (Claim 19, Lines 1-2).
The phrase “rib-like transition regions” should be changed to --a plurality of rib-like transition regions-- to clarify this is a number or transition regions (Claim 19, Line 2).
The phrase “one of the transition regions” should be changed to --one of the plurality of transition regions-- to maintain consistency (Claim 20, Lines 1-2).  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 states “so as to form a seal, a pressure region, and several convex regions outside of the application region” (Lines 13-17).  This statement is indefinite because it is unclear whether or not the fastening edge is forming the pressure region and several convex regions outside of the application region.  It appears the applicant was trying to say the housing of the device or the pump wall has the pressure region and several convex regions and that the fastening edge only forms the seal.  However, the wording of the sentence appears to indicate that the fastening edge forms a seal, pressure region, and several convex regions.  This doesn’t make sense since the drawings appear to show the fastening edge only forming the seal (33, Fig 1).  Therefore, the components forming the regions cannot be determined.  For examination purposes, the claim limitation will be interpreted as the fastening edge forms the seal and the pressure region and several convex regions are formed or enclosed by the pump wall or the housing.
Claim 2 states “the application region” (Lines 16-17).  There is insufficient antecedent basis for this limitation in the claim.  It appears the applicant was trying to say “the housing”. However, it is unclear what exactly the application region is and whether or not this is a 
Claim 3 states “a seal” (Line 33).  This statement is indefinite because it is unclear if this is the same seal as mentioned earlier.  It appears the applicant was trying to say they’re the same.  However, since the strip-shaped element is involved, it is possible this seal on the edge is a completely different seal.  Therefore, the number of seals involved cannot be determined.  For examination purposes, the claim limitation will be interpreted as there is at least one seal.
Claim 3 states “on the edge” (Line 33).  There is insufficient antecedent basis for this limitation in the claim.  It appears the applicant was trying to say “on an edge of the receiving chamber”.  However, since this is the first time this is mentioned, it is unclear what it is referring back to.  Additionally, it is unclear what component has this edge.  Therefore, the identity of the term cannot be determined.   For examination purposes, the claim limitation will be interpreted as the seal is formed on the edge of the strip-shaped element or the receiving chamber.
Claim 7 states “longitudinal direction runs from the fastening edge in the direction of the pressure region” (Lines 4-5).  This statement is indefinite because it is unclear what the direction of the pressure region is.  It appears the applicant was trying to say the direction of the movement of the pressure region.  However, it is unclear how a region can have a direction.  Additionally, it is unclear which direction the longitudinal direction is running.  Therefore, the orientation of the longitudinal direction cannot be determined.  For examination purposes, the claim limitation will be interpreted as the convex region having depth that is in the longitudinal direction parallel to the direction of movement of the pressure region.  

Claim 10 states “a seal” and “an air volume” (Lines 3-5).  This statement is indefinite because it is unclear if this is the same seal and air volume mentioned in Claim 2.  It appears the applicant was trying to say they’re the same.  However, it is possible multiple seals and multiple air volumes are involved in the device.  Therefore, the number of seals and air volumes cannot be determined.  For examination purposes, the claim limitation will be interpreted as the seal and air volume are the same as the ones mentioned in Claim 2.
Claim 11 states “embodied one behind the other” (Lines 8-9).  This statement is indefinite because it is unclear what is meant by this.  It appears, the applicant was trying to say the buckling convex region is formed behind the convex region or the convex region is elevated higher than the buckling convex region or the convex region has a deeper depth than the buckling convex region.  However, it is unclear which region is behind the other region and it is also unclear what is meant by “embodied”.  Therefore, the regions being behind one another cannot be determined.  For examination purposes, the claim limitation will be interpreted as the convex region is positioned adjacent to or alongside with the buckling convex region.
Claim 16 states “a pump movement” (Line 25).  This statement is indefinite because it is unclear if this is the same movement mentioned in Claim 2.  It appears the applicant was trying to say they’re the same.  However, it is possible this is a completely new movement.  Therefore, 
Claim 16 states “pressure direction” (Line 34).  This statement is indefinite because it is unclear how pressure can have a direction or what this pressure direction is referring to.  It appears the applicant was trying to say “a circumferential direction”.  However, it is unclear how pressure can have a direction.  Additionally, it is unclear if this pressure direction is connected to the pressure region mentioned earlier.  Therefore, the identity of the pressure direction cannot be determined.  For examination purposes, the claim limitation will be interpreted as “a circumferential direction”.
Claim 18 states “a fastening edge”, “a pressure region”, and “several convex regions” (Lines 2-3).  This statement is indefinite because it is unclear if these are the same components mentioned in Claim 2.  It appears the applicant was trying to say they’re the same.  However, it is possible these are completely new components that are unrelated.  Therefore, the number of edges and regions cannot be determined.   For examination purposes, the claim limitation will be interpreted as they’re the same as the ones in Claim 2.
Claim 18 states “the pump wall further has a fastening edge, a pressure region, and several convex regions”, “surround the pressure region”, and “outside of the pressure region and between the fastening edge and the pressure region” (Lines 1-7).  This statement is indefinite because it is unclear which components are surrounding the pressure region, being outside of the pressure region, and being between the fastening edge and the pressure region.  It appears the pump wall is the only component surrounding the pressure region.  However, the claim limitations appear to indicate that the pressure region is surrounding itself or the fastening edge 
 Claims 4-6, 9, 17, 19, and 20 are rejected for being dependent on rejected Claim 2.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 is improper dependent form because the claim recites subject matter that has already been recited in Claim 2.  The claim limitations of Claim 10 can already be found in Claim 2 (Lines 13-20) which indicate the pump wall having a fastening edge and forming a seal as well as the pumping process reducing an air volume between the pump wall and device housing.  It appears the applicant was trying to say the seal and air volume of Claim 10 is the same as the seal and air volume of Claim 2.  The claim limitations of Claim 10 are redundant due .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ritsche (US 2002/0032409) alone.
Regarding Claim 3, Ritsche discloses a device (apparatus of Fig 1) for dispensing a substance (dispenser for dischargeable media, Abstract), which can be discharged by air (fluid, namely air, compressed in pump chamber 22 can escape through flow channel 32, paragraph 0043), comprising: a discharge nozzle (14a, Fig 1), through which air, which is loaded with substance can escape (liquid or powder passes out through first flow channel leading to nozzle 14a, paragraph 0043), an air guiding channel (32 and/or 31, Fig 1), through which an air subjected to a forced flow can be guided (air compressed in 22 can escape through 32 into 16, fluid mixed with medium in 16 and passes out through first flow channel 31 leading to nozzle 14a, paragraph 0043), a strip-shaped element (15, Fig 1), which is mounted in the device and which has a length (length of 15 wrapped around and following the curvature, Figs 1 and 4) and a width (width of 15 perpendicular to the length of 15 which is longer, Figs 1 and 4), wherein the length is several times larger than the width (length of 15 is greater than the width of 15, Figs 1 and 4), chambers (16, Figs 1 and 4), which are embodied successively over the length in the strip-shaped element (16 is along 15, Fig 4) and in which the substance is received, a reservoir (18, Fig 1; 15 inside 18, Fig 4), in which the strip-shaped element can be received (storage chambers with dischargeable medium, paragraph 0022; each case contain medium 17, paragraph 0047), an emptying region (41 closest to 30 and/or 31, Figs 1 and 4), into which the strip-shaped element can be moved gradually (15 moves out of 18 via 40 being pulled over, Fig 1) by a partial region (partial region of 15, Figs 1 and 4), in which a chamber (16, Figs 1 and 4) is embodied, out of the reservoir in the direction of the length (15 moves out of 18 via 40 being pulled over, Fig 1), for discharging substance from a chamber by means of air subjected to the forced flow 
Ritsche fails to disclose a movable part of a wall of the receiving chamber, which cooperates with stationary parts of the wall of the receiving chamber so as to form a seal; wherein the strip-shaped element is guided so as to abut on corresponding stationary wall regions of the receiving chamber so as to form a seal on the edge. 
However, Ritsche teaches it is advantageous if at least zonally guide means 28 are provided to limit radial clearance between blister strip 15 and conveying drum 40 (paragraph 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radial clearance between the conveying drum 40 and blister strip 15 to form a seal, as taught by Ritche, to limit radial clearance between blister strip 15 and conveying drum 40 (Ritsche: paragraph 0033) as a way to guide the blister strip as it exits the casing 12 and to limit its movement in the casing.  A seal would be formed in this area as a way to prevent the strip from bending or deflecting away from the radial clearance provided between the blister strip and conveying drum.  It would also ensure that nothing else (like outside contaminants or particles) can enter through the radial clearance as the strip is moved out of the device.

Claims 2, 4, 7-10, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thoemmes et al. (US 2007/0267015) in view of Casey et al. (US 2010/0168637).
Regarding Claim 2, Thoemmes discloses a device (apparatus of Figs 9-11) for dispensing a substance (atomizer for delivery and atomization of formulation, particularly a powder, Abstract), which can be discharged by air (pressurize air contained in 6 so that air conveyed through 4 and delivers 2 through 8, paragraph 0164), comprising: a discharge nozzle (8, Fig 11), through which air, which is loaded with substance can escape (pressurize air contained in 6 so that air conveyed through 4 and delivers 2 through 8, paragraph 0164), a pump device (21, 7, 6, and/or 14, Fig 11) for creating air subjected to a forced flow (actuating, particularly axially pressing in, 21 and actuate 5, particularly pressurize air in 6, paragraph 0164), the pump device having a pump wall (wall of 21 and/or wall of 7, Fig 11), which can be moved between an initial 

However, Casey, reasonably pertinent to the problem of gripping the device, teaches a device for application of fluids (Abstract) including several convex regions (68, Figs 2B, 2D, and 4B; 68 is on opposite side of 42, Figs 2B, 2D, and 4B; 68 shows more than 2 gripping features which meets the definition of “several”, Figs 2B, 2D, and 4B; gripping features such as ergonomic shaping and/or sizing, as well as indentations, protruding gripping members, textured strips, and/or areas, rubberized material, etc., paragraph 0055) outside of the application region (region of 42, Figs 2B and 2D), and the convex regions remain essentially undeformed (68 is a solid component that does not change shape, Figs 2B, 2D, and 4B) in response to a movement of the pump wall (wall of 42, Figs 2B and 2D; 12 include collapsibility feature enabling 42 to invert from convex to concave, paragraph 0044; 42 inverts and collapses sealed space 40, 12 completely collapses in order to evacuate substantially all fluid from 12, paragraph 0043) from the initial position into the pump position (12 include collapsibility feature enabling 42 to invert from convex to concave, paragraph 0044; 42 inverts and collapses sealed space 40, 12 completely collapses in order to evacuate substantially all fluid from 12, paragraph 0043) to facilitate manipulation of applicator and promote secure gripping of receptacle (paragraph 0055).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover around the actuating element with gripping features, as taught by Casey, to facilitate manipulation of applicator and promote secure gripping of receptacle (Casey: paragraph 0055).  This addition of gripping features makes 
Regarding Claim 4, Thoemmes-Casey combination teaches a convex region has a convex edge (Casey: edges that surround or bound 68, Figs 2B, 2D, and 4B; gripping features such as ergonomic shaping and/or sizing, as well as indentations, protruding gripping members, textured strips, and/or areas, rubberized material, etc., paragraph 0055).
Regarding Claim 7, Thoemmes-Casey combination teaches a convex region (Casey: 68, Figs 2B, 2D, and 4B; 68 is on opposite side of 42, Figs 2B, 2D, and 4B; gripping features such as ergonomic shaping and/or sizing, as well as indentations, protruding gripping members, textured strips, and/or areas, rubberized material, etc., paragraph 0055) is embodied so as to be elongated, comprising a longitudinal direction, a length and a width, (Casey: 68, Figs 2B, 2D, and 4B; gripping features such as ergonomic shaping and/or sizing, as well as indentations, protruding gripping members, textured strips, and/or areas, rubberized material, etc., paragraph 0055; 68 has length, width, and depth) wherein the longitudinal direction runs from the fastening edge in the direction of the pressure region (Thoemmes: longitudinal direction tangent to edges of 47 and 48 and parallel to direction of movement of 21, Fig 11).
Regarding Claim 8, Thoemmes-Casey combination teaches a convex region remains uninfluenced with regard to its length and width in response to a movement in the course of a pumping process (Casey: length and width of 68 is unaffected by the movement of 42, Figs 2B, 2D, and 4B; since 68 of Casey is surrounding 21 of Thoemmes and is part of housing 13 of Thoemmes, length and width of 68 of Casey remains unaffected as 21 of Thoemmes is actuated).
Regarding Claim 9, Thoemmes-Casey combination teaches two convex regions are arranged next to one another in the longitudinal direction of a convex region (Casey: 68 has 
Regarding Claim 10, Thoemmes-Casey combination teaches the pump wall is fastened with the fastening edge (Thoemmes: edges of 7 fastened to housing 13, Fig 11; outer edges of 47 and 48 that hold/fasten each other together, Fig 11; 47 and 48 are latchable together, paragraph 0158) to a device housing (Thoemmes: 13, Fig 11) so as to form a seal (Thoemmes: using 5, ambient air can be taken in as the delivery medium and put under pressure, paragraph 0061; bellows 7 and/or pump chamber 6 have to be inherently sealed in order to put the air under pressure; 7 and/or pump chamber 6 is enclosed by 47 and 48, Fig 11), a pressure region (region within 6, Fig 11; actuating, particularly axially pressing in, 21 and actuate 5, particularly pressurize air in 6, paragraph 0164) and wherein the pressure region (Thoemmes: region within 6, Fig 11; actuating, particularly axially pressing in, 21 and actuate 5, particularly pressurize air in 6, paragraph 0164) can be moved to carry out a pumping process by reducing an air volume (Thoemmes: air volume within 6, Fig 11) located between the pump wall and the device housing (Thoemmes: air volume is reduced when 21 is actuated between top of 7 and bottom of 13, Fig 11; 14 compresses or pushes together 6 or 7 in order to reduce size of 6 or compress delivery medium contained therein by putting it under pressure, paragraph 0075).
Regarding Claim 18, Thoemmes-Casey combination teaches the pump wall further has a fastening edge, a pressure region and several convex regions (Thoemmes: wall of 21 and/or 7 is connected to 47 and 48 which have the edges of 47 and 48 and region of 6, Fig 11; 68 of Casey is found on 47 of Thoemmes), which are embodied so as to surround the pressure region in a circumferential direction (Thoemmes: wall of 21 surrounds the pressure region of 6 by being 
Regarding Claim 19, Thoemmes-Casey combination teaches the claimed invention of Claim 18.  Thoemmes-Casey combination fails to teach viewed in a circumferential direction, rib-like transition regions extend between the convex regions between the fastening edge and the pressure region.
However, Thoemmes-Casey combination teaches gripping features such as ergonomic shaping and/or sizing, as well as indentations, protruding gripping members, textured strips, and/or areas, rubberized material, etc. (Casey: paragraph 0055).  Additionally, it would be obvious for one of ordinary skill in the art to add differentiation in the design of the gripping features by allowing multiple, different gripping features to be applied to the device as a simple design choice (one of ordinary skill in the art can add both indentations and protruding gripping 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gripping features to have rib-like transition regions, as taught by Thoemmes-Casey combination, since it is a simple design choice that provides the same effect of assisting in the gripping of the device (Casey: paragraph 0055).  Having these rib-like transition regions are well known in the art and it is obvious for one of ordinary skill in the art to add differentiation on the gripping features’ design, shape, and placement on the device as a simple design choice.  Having different gripping features on the surface of the device would not affect the operation of the device.
 Allowable Subject Matter
Claims 5, 6, 11, 16, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 1 is objected, but would be allowable over the prior art if rewritten or amended to overcome objections to the claim.  The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 discusses a device for dispensing a substance, comprising: a discharge nozzle, a pump device comprising a pump wall which can be operated by hand to create air under forced flow, a strip-shaped element which is mounted in the device, chambers which are embodied successively over the length in the strip-shaped element, wherein the strip-shaped element has a first layer and a second layer, which layers are aligned with each other and run so as to overlap 
Several prior art similar to the claimed invention are discussed below.
Regarding Claim 1, Thoemmes et al. (US 2007/0267015) discusses an atomizer for delivery of a powder.  Thoemmes discloses many of the features being claimed in Claim 1 including the discharge nozzle, the pump wall, and the air guiding channel.  Thoemmes also discloses the operation of the pump by hand to create air under forced flow.  Thoemmes does not disclose the use of a strip-shaped element with two layers and having one of the layers removed from the other layer.  Thoemmes uses a specific rotating chamber to dispense its powder (Thoemmes: 29, Fig 4b).  Although Thoemmes discusses different ways to remove the seal that covers the chamber (Thoemmes: paragraph 0109), it does not utilize a strip-shaped element to transport and dispense the powder.  Replacing the rotating chamber with a strip-shaped element would make the device inoperable since the device requires the ratchet mechanism to operate and rotate the chambers (Thoemmes: 27a and 27b, Fig 4b).  The strip-shaped element requires a completely different mechanism in order to function properly which would require drastic changes to the device that are non-obvious.  Therefore, Thoemmes fails to disclose the claimed invention of Claim 1.
Regarding Claim 1, Ritsche (US 2002/0032409) discusses a dispenser for dischargeable media.  Ritsche discloses many of the features being claimed in Claim 1 including the discharge nozzle, the pump wall, the air guiding channel, and the strip-shaped element with two layers.  Ritsche also discloses the operation of the pump by hand to create air under forced flow.  Ritsche 
Claims 12-15 is objected due to its dependency on objected Claim 1, but would allowable over the prior art if Claim 1 is rewritten or amended to overcome objections to the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including dry powder inhalers and fluid dispensing devices with deformable actuating means similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/            Examiner, Art Unit 3785                                                                                                                                                                                            

/JAN CHRISTOPHER L MERENE/            Primary Examiner, Art Unit 3773